DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s filing on 11/11/2020.
Priority
3. 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
4. 	The drawings are objected to because of following reasons:
	In regards to Fig. 4, Examiner suggests to amend followings;
 1st comparator 130’s compared threshold voltage, should be changed to “a first threshold voltage” 
[instead of second threshold voltage, 
to correlate with Applicant’s claim 8’s first comparator’s functional feature, where Applicant claims first comparator comparing output feedback with a first threshold voltage, see claim 8, line 1-4. Also, because similar feature was also claimed in claim 3, same above rationale of correlation applies. 
Furthermore, Examiner suggests to amend Applicant’s Spec, in Page 11 Para 2, accordingly, where 1st and 2nd threshold voltages of corresponding comparators, correlate/match with Fig. 4 and claim 8,]
2nd comparator 150’s compared threshold voltage, should be changed to “a second threshold voltage”
 [instead of third threshold voltage, 
to correlate with Applicant’s claim 8’s second comparator’s functional feature, where Applicant claims second comparator comparing output feedback with a second threshold voltage, see claim 8, line 5-8. Also, because similar feature was also claimed in claim 3, same above rationale of correlation applies.
Furthermore, Examiner suggests to amend Applicant’s Spec, in Page 11 Para 2, accordingly, where 1st and 2nd threshold voltages of corresponding comparators, correlate/match with Fig. 4 and claim 8]
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
5. 	Claims 13-14 are objected to because of the following informalities:  
Regarding dependent claims 13-14, where both depends from claim 2, and duplicate claims. One of the claim needs to be cancelled.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
6. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



7. 	Claims 3, 8, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, Applicant claims  “when the output feedback voltage is higher than a first threshold voltage, the compensation voltage is pulled down; alternatively, when the output feedback voltage is lower than a second threshold voltage, the compensation voltage is pulled up”, which is indefinite, since it is not clear how  “a first threshold voltage” and/or “a second threshold voltage” is different than “a threshold voltage (see claim 1, line 7)”. Furthermore, underlined claimed features does not match with the Figures or Applicant’s Spec descriptions, making it very confusing. [See, Examiner’s suggestions, in regards to above drawing objections]
Regarding claim 8, Applicant claims “a first comparator and a pull-down circuit; wherein the first comparator compares the output feedback voltage with a first threshold voltage, and when the output feedback voltage is higher than the first threshold voltage, the pull-down circuit pulls down the compensation voltage ; alternatively, the control circuit further comprises a second comparator and a pull-up circuit; wherein, the second comparator compares the output feedback voltage with a second threshold voltage, and when the output feedback voltage is lower than the second threshold voltage , the pull-up circuit pulls up the compensation voltage”, which is indefinite, since it is not clear how  “a first threshold voltage” and/or “a second threshold voltage” is different than “a threshold voltage (see claim 4, line 6)”. Furthermore, underlined claimed feature does not match with the Figures or Applicant’s Spec descriptions, making it very confusing. [See, Examiner’s suggestions, in regards to above drawing objections]
Regarding claims 12-14, Applicant claims “a first threshold voltage (see claims 12-14, line 2)” and “a second threshold voltage (see claims 12-14, line 3)”, which is indefinite since it is not clear how “a first threshold voltage” and/or “a second threshold voltage” is different than “a threshold voltage (see claim 1, line 7)”. Furthermore, underlined claimed feature does not match with the Figures or Applicant’s Spec descriptions, making it very confusing. [See, Examiner’s suggestions, in regards to above drawing objections]
Claim Rejections - 35 USC § 102
8. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
9. 	Claims 1-2, 4-6, 10-11, 16-18 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Yu et al. (“Yu”, US Pat 9391511).
Regarding claims 1, 16, Yu teaches (Fig. 3; col. 3 L18-29, col. 4 L21-col. 7 L13) a control method of a switching circuit (switching circuit (SC): ‘Vin, Q1, D0, L0’ is a buck topology, but other topologies (boost, buck-boost, flyback, SEPIC, etc) can be used; col. 3 L18-29), flyback is used, it is well known to use transformer instead), wherein, the switching circuit (SC) comprises an inductor or a transformer (L0 or when flyback is used, it is well known to use transformer instead); the control method (combined operation of ‘compensation signal generation circuit 201, judge circuit 203, loop gain regulating circuit 204 and signal generation circuit 202’) comprises: performing an operational amplification (i.e. 201 using amplifier 301) on an output feedback voltage (Vfb) and a first reference voltage (Vref1) of the switching circuit (SC) to obtain a compensation voltage (Vcomp); controlling an on-time (output of 202 is a controlling signal Vctrl to be used to control Q1’s on-time, via driver) of a main switch (Q1) of the switching circuit (SC) by the compensation voltage (Vcomp is passed to 202; col. 4 L23-38 ); when a current (Stria is the inductor current information, which is generated by the inductor current sampling circuit; col. 2 L43-col. 3 L60) of the inductor (L0) or the transformer (i.e. when flyback is used, transformer is known to be used) drops to a threshold (a threshold is based on a time when inductor or transformer current crosses zero, during dynamic state; col. 4 L23-38 [this is same as Applicant’s threshold concept as described in Applicant’s Spec Para 28]), after a time (Fig. 7; i.e. during dynamic state, using S603, S702 (describing 203 and 204 operation); col. 6 L33-col. 7 L13), switching the main switch (Q1) from being off to being on; and controlling the time (Vctrl that is used in driver to control main switch Q1) by the output feedback voltage (201 and 203 both uses Vfb depending on steady state vs. dynamic state to adjust Vctrl accordingly).
claims 2, 5, 17, Yu teaches the time (Vctrl) is proportional to a difference (i.e. using comparators ‘203, 204’, which readjust Vcomp of 201, during dynamic state, and then correspondingly readjust Vcrtl) between the output feedback voltage (VFB) and a second reference voltage (i.e. Vth1, Vth2).
Regarding claims 4, 10-11, Yu teaches (Fig. 3; col. 3 L18-29, col. 4 L21-col. 7 L13) a control method of a switching circuit (switching circuit (SC): ‘Vin, Q1, D0, L0’ is a buck topology, but other topologies (boost, buck-boost, flyback, SEPIC, etc) can be used; col. 3 L18-29), flyback is used, it is well known to use transformer instead), wherein, the switching circuit (SC) comprises an inductor or a transformer (L0 or when flyback is used, it is well known to use transformer instead); wherein, the control circuit (combined operation of ‘compensation signal generation circuit 201, judge circuit 203, loop gain regulating circuit 204 and signal generation circuit 202’) performs an operational amplification (i.e. 201 using amplifier 301) on an output feedback voltage (Vfb) and a first reference voltage (Vref1) of the switching circuit (SC) to obtain a compensation voltage (Vcomp); the compensation voltage (Vcomp is passed onto 202 to adjust Vctrl; col. 4 L23-38) controls an on-time time (output of 202 is a controlling signal Vctrl to be used to control Q1’s on-time, via driver) of a main switch (Q1) of the switching circui t(SC); when the control circuit (201-204) detects that a current (Stria is the inductor current information, which is generated by the inductor current sampling circuit; col. 2 L43-col. 3 L60) of the inductor (L0) or the transformer (i.e. when flyback is used, transformer is known to be used) drops to a threshold (a threshold is based on a time when inductor or transformer current crosses zero, during dynamic state; col. 4 L23-38 [this is same as Applicant’s threshold concept as described in Applicant’s Spec Para 28]), after a time (Fig. 7; i.e. during dynamic state, using S603, S702 (describing 203 and 204 operation); col. 6 L33-col. 7 L13), the control circuit (201-204) controls the main switch (Q1) to be switched from off to on, and the output feedback voltage (201 and 203 both uses Vfb depending on steady state vs. dynamic state to adjust Vctrl accordingly) controls the time (Vctrl that is used in driver to control main switch Q1).
Regarding claims 6, 18, Yu teaches a first operational amplifier (201: 301) and a switching signal generating circuit (202), wherein, the first operational amplifier (201:301) performs the operational amplification on the output feedback voltage (VFB) and the first reference voltage (Vref1), and the first operational amplifier (301 output) outputs the compensation voltage (Vcomp); the compensation voltage (Vcomp) passes through the switching signal generating circuit (202) to generate a switching signal (Vctrl); the switching signal (Vctrl) controls the main switch (Q1 via driver) to be switched on and switched off; and the switching signal generating circuit (202) further Stria is the inductor current information, which is generated by the inductor current sampling circuit, wherein zero under BRI interpreted as a threshold is based on a time when inductor or transformer current reaches during steady vs. dynamic state; col. 2 L43-col. 3 L60), after the time (Fig. 7; i.e. during dynamic state, using S603, S702 (describing 203 and 204 operation); col. 6 L33-col. 7 L13), the switching signal generating circuit (Vctrl) generates a switching-on signal for the main switch (Q1).
Claim Rejections - 35 USC § 103
10. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
11. 	Claims 3, 8, 12-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US Pat 9391511), in view of Tang et al. (“Tang”, US Pub 2013/0113450).
Regarding claims 3, 12-14, Yu teaches when the output feedback voltage (VFB) is higher than a first threshold voltage (Vref1) generating corresponding compensation voltage (Vcomp); and when the output feedback voltage (VFB) is lower than a second threshold voltage (i.e. Vth1, Vth2), generating corresponding compensation voltage.
	However, Yu fail to teach based on the feedback and corresponding threshold voltage comparison, having the compensation voltage being pulled down (when Vfb>1st ref) and pulled-up (when Vfb<2nd ref).
[NOTE. under Broadest Reasonable Interpretations (BRI) , based on Applicant’s own SPEC para 34, reference to Fig. 4 description, ‘a first threshold’ is interpreted being a separate 2nd threshold voltage that is used in comparator 130; and ‘a second threshold’ is interpreted being a separate ‘3rd threshold voltage’ that is used in comparator 140] 
However, Tang teaches (Fig. 3-4; Para 26-28, 30) based on the feedback (Vfb1 being used in amplifier 38, and various comparators 30, 34,36’)  and corresponding threshold voltage (i.e. Vref1, VH1, VL1) comparison, having the compensation voltage (Vcomp) being pulled down and pulled-up (using combined operation of 42, 44, 24 and 26).

Regarding claims 8, 15, 20, Yu teaches a first comparator (i.e. 302); wherein the first comparator (302) compares the output feedback voltage (VFB) with a first threshold voltage (Vth1), and when the output feedback voltage (VFB) is higher than the first threshold voltage (Vth1), generating corresponding the compensation voltage (Vcomp); alternatively, the control circuit further comprises a second comparator (i.e. 303); wherein, the second comparator (i.e. 303) compares the output feedback voltage (VFB) with a second threshold voltage (Vth2), and when the output feedback voltage (VFB) is lower than the second threshold voltage (Vth2) , generating corresponding compensation voltage (Vcomp).
However, Yu fail to teach a pull-down circuit, pulling down the compensation voltage (based on first comparator’s output condition ‘Vfb>Vth1’); and a pull-up circuit, pulling up the compensation voltage (based on 2nd comparator’s output condition ‘Vfb<Vth2’)
However, Tang teaches (Fig. 3-4; Para 26-28, 30) a pull-down circuit (using 42’s down signal that are used in 26), pulling down the compensation voltage (Vcomp, which is used as feedback Vfb1, when needs correction in a converter, based on comparing condition where Vfb1 is compared with various threshold voltages ‘i.e. Vref1, VH1, VL1’); and a pull-up circuit (using 42’s up signal that are used in 26), pulling up the compensation voltage (Vcomp, which is used again as feedback Vfb1, when needs correction in a converter, based on comparing condition where Vfb1 is compared with various threshold voltages ‘i.e. Vref1, VH1, VL1’).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Yu’s control method of a switching circuit to include the technique of the feedback and corresponding threshold voltage comparison, having the compensation voltage being pulled down  and pulled-up based on the comparison, as disclosed by Tang, as doing so would have provide an improved mixed-mode compensation method and control circuit thereof with reduced number of pins for an integrated circuit (IC), thereby resulting reduced size and cost of chip, as taught by Tang (Para 4-8 and abstract).

Allowable Subject Matter
12. 	Claims 7, 9, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, a search of prior art(s) failed to teach “the switching signal generating circuit comprises: a second operational amplifier, a timer circuit, and a flip-flop; wherein, the second operational amplifier receives the output feedback voltage and the second operational amplifier generates the difference between the output feedback voltage and the second reference voltage; the timer circuit receives an output voltage of the second operational amplifier, and the timer circuit starts counting up from a moment when the current of the inductor or the transformer becomes zero; when the timer circuit counts up to the time, an output of the timer circuit steps; the flip-flop receives the output of the timer circuit; and when the output of the timer circuit steps, the switching signal changes from being invalid to being valid, indicating that the main switch is switched from off to on”.
Claim 9 is depending from claim 7. 
Regarding claim 19, a search of prior art(s) failed to teach “the switching signal generating circuit comprises a second operational amplifier, a timer circuit, and a flip-flop; wherein, the second operational amplifier receives the output feedback voltage and the second operational amplifier generates the difference between the output feedback voltage and the second reference voltage; the timer circuit receives an output voltage of the second operational amplifier, and the timer circuit starts counting up from a moment when the current of the inductor or the transformer becomes zero; when the timer circuit counts up to the time, an output of the timer circuit steps; the flip-flop receives the output of the timer circuit; and when the output of the timer circuit steps, the switching signal changes from being invalid to being valid, indicating that the main switch is switched from off to on”.
Conclusion
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached M-Th 9am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        02/18/2022




	/THIENVU V TRAN/                                              Supervisory Patent Examiner, Art Unit 2839